Case 6:20-cv-00449-RBD-GJK Document 34 Filed 08/27/20 Page 1 of 3 PageID 279




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

ARMSTRONG AIR CONDITIONING &
HEATING OF CENTRAL FLORIDA,
INC. d/b/a ARMSTRONG AIR &
HEATING, INC.,

         Plaintiff,                                             CASE NO. 6:20-cv-449-orl-RBD-GJK

v.

LENNOX INDUSTRIES, INC.

         Defendant.


PLAINTIFF’S RESPONSE TO DEFENDANT’S SHORT FORM DISCOVERY MOTION

         Defendant failed to fully comply with this court’s standing order on discovery, and vastly

overstates the nature and extent of the parties’ dispute. First, Defendant failed to include Plaintiff’s

response to Defendant’s Request for Production as an exhibit to its motion. They are attached

hereto as Exhibit A. Second, and more critically, Defendant failed to note that the dispute centers

on one aspect of one request for production – whether Plaintiff’s credit applications and loan

documents – not applications – are in any way relevant to any aspect of this litigation.1 After

conferring, the only remaining dispute is limited to Request Number 24, which originally requested

documents “discussing or referencing whether [Armstrong]’s sales, revenues, and/or profits were

below, at or above” expectations. Notwithstanding Plaintiff’s objections to Request Nos. 19-22,

Plaintiff has agreed to produce the documents sought by those requests. By agreeing to produce



1
  It appears that Defendant is now further narrowing its request to credit and loan applications and has dropped its
request for loan documents, apparently conceding that such documents are irrelevant.

                                                          1
Case 6:20-cv-00449-RBD-GJK Document 34 Filed 08/27/20 Page 2 of 3 PageID 280




balance sheets, income statements, profit and loss statements, tax returns, and marketing plans in

response to Request Nos. 19-22, Plaintiff is providing ample documentation which is also

responsive to Request Number 24 and which is sufficient to show Plaintiff’s profitability during

the relevant time period. However, credit applications and loan documents are well beyond the

scope of any issue in dispute in this litigation, are beyond the scope of the request itself, and are

irrelevant and not proportional to the needs of this case.

       In its effort to show their relevance, Defendant illustrates the very nature of the fishing

expedition in which it is engaged. Defendant’s argument is that because a small business loan

application may have some of the information they are seeking (information which Plaintiff has

agreed to produce in the form of the documents referenced above), somehow every credit and loan

application therefore has relevant information. This argument begs the very question it seeks to

answer – whether the requested documents are relevant to any issue in dispute in the litigation.

The cases cited by Defendant also fail to support their claim to these documents – for example, the

Cottam case involved documents like tax returns and income and expense reports – precisely the

type of documents that Plaintiff has agreed to produce in this case. Cottam v. Pelton, 2017 U.S.

Dist. LEXIS 151783 at *5 (M.D. Fla. Sept. 19, 2017). Indeed, Defendant’s argument for relevance

is comparable to the plaintiff’s argument in Yormak – that the requested documents “could contain

[information] which could lead to admissible discovery” – that type of “cursory argument” is

insufficient to show that the requested documents are “relevant to the instant litigation.” Yormak

v. Yormak, 2014 U.S. Dist. LEXIS 129398 at *8, n.3 (M.D. Fla. Sept. 16, 2014).




                                                  2
Case 6:20-cv-00449-RBD-GJK Document 34 Filed 08/27/20 Page 3 of 3 PageID 281




       WHEREFORE, Plaintiff, requests this Honorable Court deny Defendant’s Motion and

tax the Defendant with the costs of the motion.

DATED: August 27, 2020.



                                         /s/ Byron L. Saintsing
                                         BYRON L. SAINTSING
                                         North Carolina Bar Number: 16035
                                         Smith Debnam Narron Drake Saintsing & Myers, LLP
                                         PO Box 176010
                                         Raleigh, NC 27619
                                         Telephone: (919) 250-2000
                                         Facsimile: (919) 250-2211
                                         Email: bsaintsing@smithdebnamlaw.com


                                          /s/Brian L. Wagner
                                         BRIAN L. WAGNER
                                         Florida Bar Number: 0142727
                                         Mateer & Harbert, P.A.
                                         225 East Robinson Street, Suite 600
                                         Orlando, Florida 32801-2854
                                         Telephone: (407) 425-9044
                                         Facsimile: (407) 423-2016
                                         Primary: bwagner@mateerharbert.com
                                         Secondary: semerson@mateerharbert.com
                                         Attorneys for Plaintiff




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 27th day of August, a true and correct copy of the
foregoing has been filed electronically through this Court’s CM/ECF system, with electronic
service to: Attorneys for Defendant, I. William Spivey, II at spiveyw@gtlaw.com, Courtney
M. Keller at kellerc@gtlaw.com, Colin S. Baker at bakerco@gtlaw.com, Steven J. Rosenwasser
at rosenwassers@gtlaw.com and nef-iws@gtlaw.com and FLservice@gtlaw.com.



                                          /s/ Byron L. Saintsing
                                         BYRON L. SAINTSING

                                                  3
